Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendments filed dated March 3, 2022 have been entered. Accordingly, claims 1-14 are currently pending and have been examined. Claim 1-7 are cancelled by applicant. The Examiner acknowledges the amendments of claims 8 and 12-14. The previous 112 has been withdrawn due to applicant’s amendments. The previous 103 rejections have been modified due to applicant’s amendments. For the reason(s) set forth below, applicant’s arguments have not been found persuasive. This action is Final.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 8-9 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Rebollar (EP 592345) in view of Bara Cabrero (D742,944).
Regarding claim 8, Rebollar discloses: a cutting tool (Figures 1-12) for a ceramic cutting device (see col. 1, ll. 1-5), the cutting tool comprising: 
a cutting-wheel handle (element 30) which has, along at least half of its length, a uniform cross- section with an outer contour (see figure 3-4 showing the cutting tool comprising a cutting wheel (element 2) along at least half of it’s a length a uniform cross- section with an outer counter (see figure 10)) including two opposed rows (see Detail D in the annotated figure below); and 
a cutting wheel (element 2) mounted on an end of the cutting-wheel handle to rotate along a rotation plane (see col. 7, ll. 24-27 and see figures 3-4 element 2 is mounted on the end of cutting-wheel handle in order to rotate along a rotation plane), the rotation plane being parallel or substantially parallel to both of the two opposed rows (see figures 3-4 showing a side view of the cutting device wherein the cutting wheel (element 2) having rotation plane is located at an end of the cutting wheel handle (element 30) which has rows on the side of the contour of the handle, see figure 10 showing a top view of the element 30 having the oppose rows, and since element 2 is located in between portions of the handle (see figure 3-4) thus the rotation plane is parallel or substantially parallel to both of the two opposed rows); 
wherein the outer contour of the uniform cross-section of the cutting-wheel handle also includes two curved line segments (see Detail A in the annotated figure below) that are coextensive along their entire length with an outside edge of a same circle enclosing an area into which the opposed rows lie (see annotated figure below showing Detail (two curved line segments) that are coextensive along their entire length with an outside edge of a circle enclosing an area into which opposed rows (Detail A) of the cutting-wheel handle lie), wherein the two curved line segments and/or the two opposed rows are arranged symmetrically with respect to a symmetry line parallel to the opposed rows (see annotated figure below where the two curved line segments (Detail A) and the two opposed rows (Detail D) are arranged symmetrically with respect to a symmetry line parallel (Y-Y axis) to line segments of the cutting-wheel handle); 
wherein the outer contour of the uniform cross-section of the cutting-wheel handle also includes at least a straight line segment (see Detail B in the annotated figure below); 
wherein first ends of the curved line segments are respectively joined to second ends of the opposed rows through respective joining straight line segments which are tilted with respect to the opposed rows (see annotated figure below showing the 1st ends of Detail A (curved line segments) joined to the 2nd ends of Detail D (opposed rows) through joining a straight line segment (Detail E) which are tilted), and second ends of the curved line segments are joined by a respective recessed segment lying in the area enclosed by the same circle (see annotated figure  below, second ends of the curved line segments (Detail A) are joined by a respective recessed segment (Detail C) lying in the area enclosed by the same circle), and 
wherein the first ends of the curved line segments are mutually spaced at a distance larger than a distance at which the second ends of the opposite rows are mutually spaced (see annotated figure showing the first ends of the curved line segments (Detail A) spaced at a distance larger than a distance of the second ends of the opposite rows (Detail D)).

    PNG
    media_image1.png
    942
    838
    media_image1.png
    Greyscale

Furthermore, Rebollar discloses multiple embodiments of the cutting-wheel handle having uniform cross-section with an outer contour (see figures 7-9) with different shape and orientated line segments, and explicitly discloses that several possible embodiments have been described, but it is understood that said means could have “any other shape” (see col. 7, ll. 45-52).  However, Rebollar appears to be silent wherein his two opposed rows are straight rows and the at least a straight line segment is orthogonal to the two opposed straight rows, and wherein the outer contour of the uniform cross-section of the cutting -wheel handle facilitates holding by two movable fingers of a clamp which fingers press against the two opposed straight rows and abut against the tilted joining straight line segments.
Bara Cabrero teaches it was known in the art to have a cutting tool for a ceramic cutting device (Figures 1-7 and see also claims, ll. 1-2) comprising: a cutting-wheel handle (see Detail A in the annotated figure 1 below) having an uniform cross- section with an outer contour including two opposed straight rows (see Detail B in the annotated figure 2 below) and the at least a straight line segment is orthogonal to the two opposed straight rows and/or joins respective first ends of the two opposed straight rows (see annotated figure 2 the at least a straight line segment (Detail D) is orthogonal to the two opposed straight rows (Detail B) and/or joins respective first ends of the two opposed straight rows via Detail E), and wherein the outer contour of the uniform cross-section of the cutting -wheel handle facilitates holding by two movable fingers of a clamp which fingers press against the two opposed straight rows and abut against the tilted joining straight line segments (Giving that the prior art meets the structural limitations of the cutting tool and the claim does not require a system, the prior art device is capable of being facilitated and held by two movable fingers of a clamp).
Furthermore, applicant has not disclosed that the opposite rows being straight solves any stated problem or is for any particular purpose. Moreover, it appears that the rows would perform equally well with other shapes. Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Rebollar to incorporate the teachings of Bara Cabrero to provide a cutting-wheel handle with two opposed straight rows, the at least a straight line segment is orthogonal to the two opposed straight rows, and wherein the outer contour of the uniform cross-section of the cutting -wheel handle facilitates holding 
Regarding claim 9, Rebollar modified discloses all the limitations as stated above in the rejection of claim 8, but appears to be silent wherein each of the two opposed straight rows form a straight line segment.
Bara Cabrero further teaches it was known in the art to have a cutting tool for a ceramic cutting device (Figures 1-7 and see also claims, ll. 1-2) wherein each of the two opposed straight rows form a straight line segment (see annotated figure 2 above wherein the two opposed straight rows (Detail B) form a straight line segment).
Furthermore, applicant has not disclosed that the opposite rows being straight solves any stated problem or is for any particular purpose. Moreover, it appears that the rows would perform equally well with other shapes. Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Rebollar to incorporate the teachings of Bara Cabrero to provide a cutting-wheel handle wherein each of the two opposed straight rows form a straight line segment. Doing so provides a straight surface area throughout the row of the outer counter of the cutting wheel to be securely gripped during cutting operations, thus preventing the tool from being damaged during operations.
Regarding claim 12, Rebollar discloses: a cutting-wheel handle holder (Figures 1-12), having a body (element 1) comprising:
a through hole (see Detail A in the first annotated figure 2 below) for the inserting there through a cutting-wheel handle (see 10 a cutting-wheel handle (element 30) is inserted through a through hole of the holder (element 1)); and 
a threaded hole (Detail B shows element 6 (handle) being inserted to the body of the cutting-wheel holder (element 1)) running orthogonally to a longitudinal axis of the through hole and communicating the exterior of the body with the through hole (see annotated figure 2 below Detail B runs orthogonally to the longitudinal axis of the through hole (element 8) and communicating the exterior of the body (Detail A) with the through hole); 
wherein the through hole, or a through hole of an adapter plug inserted there through, has a cross-section with a contour matching a contour of a cross-section of a cutting- wheel handle of a cutting tool for a ceramic cutting device (see figure 10 showing the cross section of the cutting-wheel handle matching a contour of the through hole of the holder (element 1), and see also col. 7, ll. 45-52), the cutting tool comprising: 
a cutting-wheel handle (element 30) which has, along at least half of its length, a uniform cross- section with an outer contour (see figure 3-4 showing the cutting tool comprising a cutting wheel (element 2) along at least half of it’s a length a uniform cross- section with an outer counter (see figure 10)) including two opposed rows (see Detail D in the annotated figure below); and 
a cutting wheel (element 2) mounted on an end of the cutting-wheel handle to rotate along a rotation plane (see col. 7, ll. 24-27 and see figures 3-4 element 2 is mounted on the end of cutting-wheel handle in order to rotate along a rotation plane), the rotation plane being parallel or substantially parallel to both of the two opposed rows (see figures 3-4 showing a side view of the cutting device wherein the cutting wheel (element 2) having rotation plane is located at an end of the cutting wheel handle (element 30) which has rows on the side of the contour of the handle, see figure 10 showing a top view of the element 30 having the oppose rows, and since element 2 is located in between portions of the handle (see figure 3-4) thus the rotation plane is parallel or substantially parallel to both of the two opposed rows); 
wherein the outer contour of the uniform cross-section of the cutting-wheel handle also includes two curved line segments (see Detail A in the annotated figure below) that are coextensive along their entire length with an outside edge of a same circle enclosing an area into which the opposed rows lie (see annotated figure below showing Detail (two curved line segments) that are coextensive along their entire length with an outside edge of a circle enclosing an area into which opposed rows (Detail A) of the cutting-wheel handle lie), wherein the two curved line segments and/or the two opposed rows are arranged symmetrically with respect to a symmetry line parallel to the opposed rows (see annotated figure below where the two curved line segments (Detail A) and the two opposed rows (Detail D) are arranged symmetrically with respect to a symmetry line parallel (Y-Y axis) to line segments of the cutting-wheel handle); 
wherein the outer contour of the uniform cross-section of the cutting-wheel handle also includes at least a straight line segment (see Detail B in the annotated figure below); 
wherein first ends of the curved line segments are respectively joined to second ends of the opposed rows through respective joining straight line segments which are tilted with respect to the opposed rows (see annotated figure below showing the 1st ends of Detail A (curved line segments) joined to the 2nd ends of Detail D (opposed rows) through joining a straight line segment (Detail E) which are tilted), and second ends of the curved line segments are joined by a respective recessed segment lying in the area enclosed by the same circle (see annotated figure  below, second ends of the curved line segments (Detail A) are joined by a respective recessed segment (Detail C) lying in the area enclosed by the same circle); and 
and wherein the first ends of the curved line segments are mutually spaced at a distance larger than a distance at which the second ends of the opposite rows are mutually spaced (see annotated figure showing the first ends of the curved line segments (Detail A) spaced at a distance larger than a distance of the second ends of the opposite rows (Detail D)).

    PNG
    media_image2.png
    806
    821
    media_image2.png
    Greyscale


    PNG
    media_image1.png
    942
    838
    media_image1.png
    Greyscale

Furthermore, Rebollar discloses multiple embodiments of the cutting-wheel handle having uniform cross-section with an outer contour (see figures 7-9) with different shape and orientated line segments, and explicitly discloses that several possible embodiments have been described, but it is understood that said means could have “any other shape” (see col. 7, ll. 45-52).  However, Rebollar appears to be silent wherein his two opposed rows are straight rows, the at least a straight line segment is orthogonal to the two opposed straight rows, and wherein the outer contour of the uniform cross-section of the cutting -wheel handle facilitates holding by two movable fingers of a clamp which fingers press against the two opposed straight rows and abut against the tilted joining straight line segments.
Bara Cabrero teaches it was known in the art to have a cutting tool for a ceramic cutting device (Figures 1-7 and see also claims, ll. 1-2) comprising: a cutting-wheel handle (see Detail A in the annotated figure 1 below) having an uniform cross- section with an outer contour including two opposed straight rows (see Detail B in the annotated figure 2 below), the at least a straight line segment is orthogonal to the two opposed straight rows and/or joins respective first ends of the two opposed straight rows (see annotated figure 2 the at least a straight line segment (Detail D) is orthogonal to the two opposed straight rows (Detail B) and/or joins respective first ends of the two opposed straight rows via Detail E), and wherein the outer contour of the uniform cross-section of the cutting -wheel handle facilitates holding by two movable fingers of a clamp which fingers press against the two opposed straight rows and abut against the tilted joining straight line segments (Giving that the prior art meets the structural limitations of the cutting tool and the claim does not require a system, the prior art device is capable of being facilitated and held by two movable fingers of a clamp).
Furthermore, applicant has not disclosed that the opposite rows being straight solves any stated problem or is for any particular purpose. Moreover, it appears that the rows would perform equally well with other shapes. Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Rebollar to incorporate the teachings of Bara Cabrero to provide a cutting-wheel handle with two opposed straight rows and the at least a straight line segment is orthogonal to the two opposed straight rows, and wherein the outer contour of the uniform cross-section of the cutting -wheel handle  cutting wheel to be securely gripped during cutting operations, thus preventing the tool from being damaged during operations.
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Rebollar (EP 592345) in view of Bara Cabrero (D742,944) as applied to claim 8 above, and further in view of Gach (US Patent No. 4,672,874).
Regarding claim 10, Rebollar modified discloses all the limitations as stated above in the rejection of claim 8 and discloses multiple embodiments of the cutting-wheel handle having uniform cross-section with an outer contour (see figures 7-9) with different shape and orientated line segments, and explicitly discloses that several possible embodiments have been described, but it is understood that said means could have “any other shape” (see col. 7, ll. 45-52), but appears to be silent wherein each of the two opposed straight rows are defined with a wavy path.
Gach teaches it was known in the art to have a cutting tool (see annotated figure below) wherein locations arranged following each of the two opposed straight rows are defined with a wavy path (see annotated figure below showing the two opposed rows (Detail A and B) defined with a wavy path).

    PNG
    media_image3.png
    578
    279
    media_image3.png
    Greyscale

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have further modified Rebollar to incorporate the teachings of Gach to provide wherein each of the two opposed straight rows are defined with a wavy path. Doing so allows different surface areas throughout the outer counter of the cutting wheel to be securely gripped during cutting operations, thus preventing the tool from being damaged during operations.
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Rebollar (EP 592345) in view of Bara Cabrero (D742,944) as applied to claim 8 above, and further in view of Courtemanche (US Pub. 2014/0238376).
Regarding claim 11, Rebollar modified discloses all the limitations as stated above in the rejection of claim 8, but appears to be silent the cutting tool according to claim 8, wherein the end of the cutting-wheel handle on which the cutting wheel is a forked end having two parallel legs with respective opposed aligned through holes traversed with a shaft supporting the cutting wheel such that the cutting wheel can freely rotate about the shaft along the rotation plane.
Courtemanche teaches it was known in the art to have a cutting tool for a ceramic cutting device (Figures 5a-5b elements 33/35, see also paragraph 0024, ll. 1-3) wherein the end of the cutting-wheel handle on which the cutting wheel (element 39) is mounted is a forked end having two parallel legs (see Detail A in the annotated figure below) with respective opposed aligned through holes traversed with a shaft (see Detail B (shaft) that goes through holes in order to connect the cutting wheel (element 39) with the cutting wheel handle) supporting the cutting wheel such that the cutting wheel can freely rotate about the shaft along the rotation plane (Detail A in the annotated figure below supports the cutting wheel (element 39) which allows the cutting wheel can freely rotate about the shaft along the rotation plane).

    PNG
    media_image4.png
    922
    393
    media_image4.png
    Greyscale

    PNG
    media_image5.png
    777
    434
    media_image5.png
    Greyscale

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have further modified Rebollar to incorporate the teachings of Courtemanche to provide wherein the end of the cutting-wheel handle on which the cutting wheel is mounted is a forked end having two parallel legs with respective opposed aligned through holes traversed with a shaft supporting the cutting wheel such that the cutting wheel can freely rotate about the shaft along the rotation plane. Doing so allows the user to have a cutting wheel handle that secures a cutting wheel at the end in order for the device to be placed against a tile to be cut into a desired dimension.

Allowable Subject Matter
Claims 13-14 are allowed.
The following is an examiner’s statement of reasons for allowance: there is no prior art alone or in combination that discloses or teaches the applicant’s claimed invention, including, and in combination with other recited limitations, related to a cutting assembly (claim 13) and a ceramic cutting device (claim 14) that both positively recite a system of a plurality of different device in combination and specifically wherein the outer contour of the uniform cross-section of the cutting -wheel handle facilitates holding by two movable fingers of a clamp which fingers press against the two opposed straight rows and abut against the tilted joining straight line segments.
The teaching of Rebollar (EP 592345) discloses a ceramic cutting assembly (Figures 1-12) comprising a cutting-wheel handle (element 30) having a cuting wheel (element 2), a cutting-wheel handle holder (element 5), a base (element 1), and 
The teaching of Torrents Comas (US Patent No. 7,013,785) discloses a ceramic cutting assembly (Figures 1-13) comprising a cutting-wheel handle (element 6) having a cutting wheel (element 61), a cutting-wheel handle holder (element 1), a base (element 15-17), and longitudinal guides (element 21/22). However, Rebollar utilizes a pressure lever (element 52) securing the bottom end of the cutting wheel handle onto the device (see figure 4), and does not discloses wherein the outer contour of the uniform cross-section of the cutting -wheel handle facilitates holding by two movable fingers of a clamp which fingers press against the two opposed straight rows and abut against the tilted joining straight line segments.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Arguments
Applicant’s arguments filed 03/03/2022 with respect to claims 8-12 have been considered, but are moot because the arguments do not apply to the current rejection 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALBERTO SAENZ whose telephone number is (313)446-6610. The examiner can normally be reached Monday-Friday 7:30-4:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/A.S./Examiner, Art Unit 3723                                                                                                                                                                                                        03/18/2022

/MONICA S CARTER/Supervisory Patent Examiner, Art Unit 3723